Citation Nr: 0204577	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  96-48 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ankle and foot 
disability.

2.  Entitlement to service connection for right ankle and 
foot disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active service from October 10, 1995, to 
October 25, 1995.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Louis, Missouri.  In September 1998, the matter was remanded 
by the Board for additional development.  The matter was 
returned for appellate consideration in March 2002.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained by the RO.

2.  The veteran has no current disability of the feet or 
ankles.  


CONCLUSIONS OF LAW

1.  A disability of the left ankle and foot was not incurred 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A disability of the right ankle and foot was not incurred 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition since the RO's most recent 
consideration of the claims, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
claims on appeal are liberalizing.  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has considered the claims on 
the merits and has informed the veteran of the requirements 
for establishing entitlement to the benefits sought on 
appeal, the evidence it has considered and the reasons for 
its determinations.  The RO has obtained the veteran's 
service medical records.  The veteran has indicated that he 
has not received post-service treatment for the claimed 
disorders.  In addition, the veteran has been afforded a VA 
examination for the purpose of determining the nature and 
etiology of his claimed disabilities.  There is no 
indication, nor has it been contended, that there are any 
outstanding medical records or any other evidence or 
information which could be obtained to substantiate the 
veteran's claims.  

In sum, the facts relevant to the claims have been properly 
developed and there is no further action to be undertaken to 
comply with the notice of duty to assist provisions of the 
VCAA or the implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider it in light of the regulations implementing the 
VCAA.  A remand for RO consideration of the claim in light of 
the implementing regulations would only serve to delay 
resolution of the veteran's appeal with no benefit flowing to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.

II.  Factual Background

The report of the veteran's enlistment examination in August 
1995 indicates that he had mild pes planus and mild Taylor 
bunions.  Both conditions were considered asymptomatic.  No 
other problem was found with respect to his feet and ankles.  

On October 11, 1995, the veteran was seen for complaints of 
bilateral ankle pain.  He said he had been experiencing 
painful ankles for the past three years.  There was moderate 
to severe pain at the posterior talus area bilaterally.  He 
had a full range of motion of both ankles and muscle strength 
was within normal limits bilaterally.  The diagnosis was 
extensor digitalis tendonitis.  The veteran was placed on 
three days of limited duty.  

The veteran was reexamined on October 17, 1995.  He indicated 
that he had a 3-year history of ankle instability.  He 
reported that he had attempted high school sports but had 
been unable to complete a season because of foot/ankle pain.  
He stated he had not sought medical attention for his ankle 
problem pre-service.  The pain originated at the base of the 
5th metatarsal and moved up the extensor hallucis to the 
ankle, bilaterally.  With the exception of his complaints of 
severe pain, the veteran's feet and ankles were relatively 
normal.  The diagnosis was chronic bilateral ankle 
instability.  Rather than being attributed to an acute 
injury, the examiner noted that the veteran's foot/ankle 
problem had had an insidious onset.  

That same day, the veteran was referred for an administrative 
entry-level separation.  He was discharged on October 25, 
1995, for erroneous enlistment with chronic ankle 
instability.

A claim for service connection for an ankle condition was 
received in March 1996.  The veteran asserted that his ankle 
disorder was discovered while in boot camp.  He said the 
doctor placed him on a profile for light duty, but that his 
drill instructor ignored the profile and made him perform 
full training exercises.  He stated that it was at that point 
that he injured his other ankle and aggravated the one that 
was already injured.  He denied any post-service treatment 
for the condition.

The veteran was afforded a VA orthopedic examination in 
February 1999.  His chief complaint was bilateral ankle 
discomfort.  The pain was situated over both sinus tarsi.  He 
said the pain was greater on the left than the right.  He 
reported that he had sustained an inversion injury to his 
left ankle during his basic training.  He said he continued 
to experience ankle problems, which resulted in his leaving 
service within 30 days.  The veteran maintained he continued 
to have a bilateral ankle problem.  He denied frequent 
inversion injuries to the foot and ankle, although he 
admitted that such episodes have occurred and even antedated 
the index event that occurred in basic training.  The 
veteran's claims folder, to include his service medical 
records, was reviewed and discussed.  A physical examination 
was conducted.  X-rays showed no evidence of fracture, 
dislocation, or other abnormality of either ankle.  

The examiner diagnosed a history of an inversion injury which 
occurred in service in 1995 to the left ankle only and a 
history of bilateral ankle discomfort presently over the 
sinus tarsi on both sides.  The location of the symptoms 
suggested a persistently painful sprained ankle.  However, 
two notes in his service medical records were observed to 
have shown that the veteran gave a three-year history of 
bilateral ankle discomfort.  Assuming the accuracy of that 
history, the examiner stated that the veteran had a pre-
existing problem with inversion injury to both ankles 
resulting in at least symptoms suggestive of persistently 
painful sprained ankles.  He also found there was no evidence 
on examination of condyle injury, arthrosis, instability, 
effusion, or other anomalies about the sinus tarsi, which 
likely stemmed from the inversion injury that occurred in 
1995.  The examiner concluded that it was far more likely 
than not that the veteran's ankle condition pre-existed the 
inversion injury that occurred during active service.  
Further, based on the findings of the examination, the 
examiner stated there was little to suggest an abnormality of 
either ankle.  He said the findings suggested that there was 
an element of hyperbole in the veteran's complaints of 
discomfort about both ankles, that the condition was pre-
existing, and that no significant injury occurred during the 
index event while in basic training in 1995.

A statement from A.S. Gubin, M.D., was received in July 2000.  
Dr. Gubin indicated that he had no knowledge of ever treating 
the veteran for any ankle problem.  

In a statement received in July 2000, the veteran's mother 
stated that her son had no problem with his ankles prior to 
his active service in 1995.  She said the veteran had been 
very athletic since he was eight years old.  She noted that 
he played high school baseball and was very competitive.  She 
stated that he no longer ran with the speed and agility that 
he had had prior to his enlistment.  She argued that his 
current ankle/foot problems were caused by a serious injury 
that had occurred during his active service.

In a statement received in August 2000, the veteran's high 
school baseball coach indicated that he had coached the 
veteran for three years.  He said the veteran pitched and 
played center field with no evidence of any disability.  He 
stated the veteran was one of the fastest players on the 
team.  He noted that the veteran averaged 40 games a year.  
He submitted copies of newspaper articles that highlighted 
the veteran's participation/contributions to his baseball 
team.  
III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  For the Board to deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet.App. 518 (1996).  

Service medical records reflect that the veteran was released 
from service due a problem with chronic bilateral ankle 
instability.  He asserts that his bilateral ankle/foot 
problem was either incurred in service or, if it pre-existed 
service, aggravated by his military service.  However, there 
is no post-service medical evidence showing that the veteran 
has been found to have a current disability of either foot or 
either ankle.  The February 1999 VA examination disclosed no 
evidence of condyle injury, arthrosis, instability, effusion, 
or other anomalies about the sinus tarsi.  In fact no 
objective evidence of disability of either foot or ankle was 
found on the clinical or X-ray examination.  The examiner 
diagnosed persistently sprained ankle by history only.  
Therefore, the Board must conclude that the preponderance of 
the evidence establishes that the veteran has no current 
disability of either foot or either ankle.  Accordingly, 
service connection is not in order for these claimed 
disabilities.

ORDER

Entitlement to service connection for left ankle and foot 
disability is denied.

Entitlement to service connection for right ankle and foot 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

